Citation Nr: 0004760	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
strain and myositis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1979 
to June 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied the 
veteran's claim for an increased rating for his service-
connected back condition. 

In September 1997, the Board remanded the veteran's increased 
rating claim for additional evidentiary development.  The RO 
has substantially complied with the Board's Remand 
instructions, and that claim is ready for appellate 
disposition.

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD were not 
certified to the Board.  For the reasons discussed in the 
REMAND portion of this decision, the Board finds that the 
veteran has filed a notice of disagreement with the denial of 
these claims in a July 1996 rating decision, thereby 
initiating, but not perfecting, an appeal. 

FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his back 
disorder is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

2.  The veteran's lumbar spine disorder is manifested by 
subjective complaints of pain and objective evidence of some 
restriction of motion, but with no objective and/or credible 
evidence showing functional loss.




CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for his lumbar spine disorder and myositis is well grounded, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for lumbar strain and myositis have not been met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased lumbar spine 
pain; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1995 and 1998.  The RO substantially complied 
with the Board's 1997 Remand instructions.  Although the VA 
examiner did not explicitly address the Board's request for 
an opinion as to the level of the veteran's functional loss 
attributable to his service-connected back condition, this 
was done implicitly, in that there was no objective credible 
evidence of back impairment or functional loss.  The comments 
of the examiner in 1998 as well as the objective findings 
reported in the VA examination reports from 1995 and 1998 
provide sufficient evidence to rate the service-connected 
disability fairly.  The VA examination reports provide 
information as to range of motion and test results for 
functional abilities and neurological deficits.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
back disorder since he was initially examined.  When asked by 
the RO in November 1997 to list any medical provider that had 
treated him for his back disorder since 1995, the veteran did 
not respond.  Upon VA examination in 1998, he suggested 
having received treatment in San Juan and Humacao.  He did 
not indicate, however, that this treatment was specifically 
for his back condition, as opposed to his numerous 
nonservice-connected disabilities, especially since he failed 
to respond to the RO's 1997 development letter.  Moreover, 
there is no indication that any records exist that would 
provide any additional information other than that already 
shown by the evidence of record.  Accordingly, in the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is currently evaluated under Diagnostic Code 5295 
at 10 percent, which contemplates lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating requires lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

The veteran's lumbar spine disability can also be evaluated 
under the criteria of Diagnostic Code 5021 for myositis, 
which is rated based on limitation of motion of the affected 
parts as degenerative arthritis.  Diagnostic Code 5003 sets 
forth criteria for evaluation of degenerative arthritis 
established by x-ray findings, which are to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, et seq.).  Where there is some 
limitation of motion, less than would be assigned under Codes 
5200 et seq., a 10 percent rating is for assignment.  An 
evaluation in excess of 20 percent is not provided for under 
Diagnostic Code 5003, and thus reference must be made to 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Also a 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; reports of 
VA examinations conducted in 1982, 1986, 1995, and 1998; VA 
outpatient records for treatment and hospitalization between 
1982 and 1995; private medical records from Hector Torres, 
M.D.; and the veteran's contentions.  The pertinent evidence 
is discussed below.

Under Diagnostic Code 5295, the 10 percent rating assigned by 
the RO contemplates a mild level of symptoms.  The recent 
findings have not shown that the veteran's back disorder is 
no more than slightly disabling, and the lack of objective 
findings preponderates against assignment of a higher 
disability rating.  The recent medical evidence shows that, 
despite his complaints, the veteran is essentially normal 
from a functional standpoint.  

With respect to limitation of motion of the lumbar spine, the 
findings on the recent VA examinations have shown that, 
overall, there has been little change since his separation 
from service.  

When the veteran was examined by VA in 1982 the findings with 
regard to the range of motion of the back were as follows: 
Forward flexion to 75 degrees; lateral flexion to 30 degrees 
right and 25 degrees left; rotation to 15 degrees; and 
backward extension to 5 degrees.

On a 1986 VA examination, it was reported that there was no 
limitation of motion.  

In 1995 the veteran underwent another VA examination.  It was 
reported that there were no deviations of the back.  He had 
decreased lumbosacral lordosis and tenderness of the 
dorsolumbosacral paravertebral muscles.  Range of motion was 
forward flexion to 35 degrees, lateral rotation to 5 degrees, 
and flexion and extension to 10 degrees.  X-rays of the 
lumbar spine were normal.

A VA examiner in 1998 noted that the veteran had 40 degrees 
of forward flexion, 10 degrees of backward extension, 25 
degrees of right and left lateral flexion, 25 degrees of left 
rotation and 35 degrees of right rotation.  The physician 
noted that there was no painful motion on all movements when 
he was observed dressing and undressing, and that there was 
no objective evidence of painful motion on any movements or 
objective evidence of lumbar paravertebral muscle spasm, or 
objective evidence of weakness of the legs, or tenderness to 
palpation on the lumbarparavertebral muscles.  There were no 
postural abnormalities, deformities or muscle atrophy.  The 
musculature of the back was described as within normal 
limits.  The examining physician further added that the 
veteran appeared to be exaggerating his responses and was not 
performing full effort. 

The current severity of the veteran's back impairment has to 
be viewed in the context of the current medical findings and 
his apparent lack of cooperation during the most recent 
examination that was conducted in response to the Board's 
remand.

It is observed that there have been no recent findings of 
muscle spasm, tenderness or weakness since 1995.   The 
veteran's 10 percent rating contemplates characteristic pain 
on motion and the evidence has shown that he experiences soma 
pain.  However, the medical evidence does not show that the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5295 have been met.  A 20 percent disability rating 
basically contemplates muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  This has not been recently demonstrated.  
Also, there are no findings of listing of the spine, osteo-
arthritic changes, narrowing of joint space, or any of the 
other criteria for a 40 percent disability rating under 
Diagnostic Code 5295.  

Moreover, despite the veteran's complaints of increased back 
pain with certain activities, his actual functional 
impairment due to his lumbar spine disorder is not shown to 
be more than slight, as indicated by the examiner's findings 
and opinion provided during the 1998 examination. There were 
no impairments with respect to motor strength, loss of 
sensation, or decreased reflexes.  The veteran's gait was not 
impaired and he was able to dress and undress without 
difficulty and without exhibiting objective evidence of 
experiencing pain while doing so.  There is no evidence of 
asymmetrical muscle wasting, which indicates that the veteran 
continues to use his muscles in a normal fashion.  There is 
no evidence of leg weakness or tenderness of the back 
muscles.  Despite the veteran's complaints of his legs 
"tingling," the medical evidence shows no neurological 
deficits or evidence of radiculopathy.  In fact, there have 
been few objective findings during the recent VA 
examinations. 

The veteran has stated that he needs to use a wheelchair when 
he has severe back pain, but there is no objective 
independent medical evidence showing that his service-
connected back disorder actually necessitates the use of a 
wheelchair.  There is no indication in the medical records 
that a medical professional has ever concluded that the 
veteran's back disorder is so severe that he would need to 
use a wheelchair.  None has been medically and such a 
conclusion is certainly not supported by the VA examinations, 
which have shown few, if any, physical findings and objective 
indicators of disability due to his back disorder.  

The Board notes that the veteran does have other medical 
disorders that could possibly be contributing to his 
functional impairment, such as morbid obesity and bilateral 
knee instability.  However, with respect to his back, no 
medical professional has recently reported findings such as 
weakness, incoordination, loss of balance, muscle atrophy, 
etc., which would suggest that his back disorder is of such 
severity as to warrant use of a wheelchair.

Accordingly, the current 10 percent disability rating for the 
veteran's disability is appropriate.  In this case, the 
current 10 percent disability rating adequately compensates 
for any functional loss the veteran has that is attributable 
to his service-connected lumbar spine condition.  The 10 
percent disability rating was granted based on pain on 
motion.  The veteran's current limitation of lumbar spine 
motion and level of functional loss do not approximate the 
level of disability that would result from the criteria 
described above for an increased rating under Diagnostic Code 
5292 or 5295.  There is a lack of objective medical evidence 
supporting any contention that the veteran suffers any 
additional functional loss and/or limitation of motion.  The 
VA examiner in 1998 indicated that there was no evidence of 
incoordination of movement, excessive fatigability, or 
weakness of movement of the veteran's lumbar spine.  

The Board notes that a report from Dr. Torres dated in 1995 
discussed the veteran's various physical and mental disorders 
and concluded that the veteran was totally and permanently 
disabled from any gainful employment.  This opinion does not 
support the veteran's claim for an increased rating for his 
back condition for the following reasons.  First, Dr. Torres, 
a psychiatrist, did not examine the veteran's back and could 
not, therefore, reach any independent conclusion as to the 
severity of the back disorder.  Second, the opinion was based 
on "[a]ll of [the veteran's] physical conditions, as well as 
emotional ones."  It did not address any impairment in 
employment the veteran is allegedly experiencing due solely 
to the back condition.  Third, the opinion is not persuasive 
in light of the other medical evidence of record showing 
little, if any, objective indications of disability due to 
the veteran's back disorder, as discussed above.  In this 
case, the veteran's actual functional impairment due to his 
lumbar spine disorder is not shown to be to an extent which 
would warrant a higher rating at this time.

The veteran has reported back pain, especially with motion.  
While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the 10 percent 
disability rating has been granted based on characteristic 
pain on motion, which adequately compensates the veteran for 
his pain and for any slight functional loss that he may 
experience during flare-ups.  The objective medical evidence 
does not create a reasonable doubt regarding the level of his 
back disability.  There are no findings indicative of a 
moderate back disorder such as impairment of motor strength, 
muscle atrophy, neurological deficits, etc.  Therefore, a 
disability rating higher than 10 percent is not warranted.  

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5292 a 20 percent 
disability rating is warranted for moderate limitation of 
motion.  However, as discussed above, and based on the 
findings reported by the physician who last examined the 
veteran in 1998, the reported range of motion findings are 
insufficient to support an increased rating.  

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  There is no medical evidence 
showing that the veteran has ankylosis of the lumbar spine.  
He is able to move the lumbar spine, so it is clearly not 
ankylosed.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure") (citation 
omitted).  Therefore, consideration of the veteran's service-
connected disability under Diagnostic Code 5286 is also not 
warranted.  

Since the veteran is not service-connected for residuals of 
fractured vertebra, and there is no evidence showing that he 
has ever incurred such an injury to the lumbar spine, 
consideration of his service-connected disability under 
Diagnostic Code 5285 is not warranted.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the back disorder under Diagnostic Code 5293.  
Moreover, magnetic resonance imaging (MRI) in 1998 showed no 
disc abnormalities.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for lumbar strain and myositis is denied.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

A July 1996 rating decision denied the veteran's claims for 
service connection for PTSD and bipolar disorder.  Although 
the RO did not determine whether new and material evidence 
had been submitted to reopen the claim for service connection 
for an acquired psychiatric disorder other than PTSD, it was 
noted that a November 1983 rating decision had denied the 
claim for service connection for a psychiatric disorder, then 
diagnosed as generalized anxiety disorder and adjustment 
disorder with mixed emotional features.  In September 1996, 
the veteran submitted a statement identified as his 
"disagreement" with the RO's recent denial of his claim for 
service connection for a "nervous condition."  The 
veteran's September 1996 document, filed at the RO, was 
timely as a notice of disagreement with the July 1996 rating 
decision that denied these claims.  

The Board notes that the veteran again filed a claim for 
service connection for bipolar disorder in January 1998 and 
was advised by the RO in January 1998 that he needed to 
submit new and material evidence to reopen this claim.  He 
was incorrectly told that the July 1996 rating decision was 
final. 

It is proper to remand these claims because the veteran has 
not been provided a statement of the case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, these claims are REMANDED for the following:

The RO should provide the veteran and his 
representative with a statement of the 
case as to the issues of entitlement to 
service connection for PTSD and whether 
new and material evidence has been 
submitted to reopen his claim of 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD, to include bipolar disorder.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
either of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  If a timely 
substantive appeal is not filed the 
claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



